In re Social Services Dept, of; — Other; Applying for Supervisory and/or Remedial Writs, Parish of Terrebonne, City Court of Houma, No. J — 415—02; to the Court of Appeal, First Circuit, No. 2004 CW 0616.
Granted. In its March 9, 2004 order denying relators’ motion to vacate the judgment of contempt, the trial court made it clear for the first time that the December 3, 2003 contempt judgment was criminal in nature. Accordingly, the trial court is ordered to grant relators an appeal from the December 3, 2003 judgment.